Citation Nr: 1820464	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  05-39 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability (TDIU), to include on an extraschedular basis under 38 C.F.R. § 4.16(b).

2.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2004 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which granted entitlement to service connection for PTSD with a 50 percent evaluation.

This matter has an extensive procedural history, which the Board will not recite in its entirety here.  Most recently, the Board denied entitlement to TDIU in a July 2014 decision, which did recite the extensive procedural history of this matter.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  This resulted in a January 2015 Joint Motion for Partial Remand (JMR) which remanded this matter back to the Board.  In August 2015, the Board remanded this matter for compliance with the January 2015 JMR.  The matter is now back before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's only service-connected disability is PTSD, which is currently evaluated as 50 percent disabling.  Where, as here, the Veteran's service-connected disability does not meet the numeric evaluation requirements for TDIU set forth in § 4.16(a), TDIU may be considered on an extraschedular basis.  38 C.F.R. § 4.16(b).  Although entitlement to extraschedular TDIU is determined in the first instance by VA's Compensation Service Director, the RO and the Board are tasked with making the threshold determination that referral to the Director for extraschedular consideration is appropriate.  Id.; see Bowling v. Principi, 15 Vet.App. 1, 10 (2001).  That threshold determination must be supported with "a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue."  38 C.F.R. § 4.16(b).

There are numerous opinions of record on the functional limitations from the Veteran's PTSD and their impact on his ability to obtain or maintain substantially gainful employment during the appeal period (since 2004).  In a private vocational assessment dated in June 2013, a vocational expert opined that it was at least as likely as not that the Veteran's service-connected PTSD prevented him from securing and following a substantially gainful occupation since at least 2008, and continued to render him unable to secure and follow substantially gainful employment.  Most recently, in a private vocational assessment dated in November 2017, a vocational expert opined that it was more likely than not the Veteran was completely disabled from the workforce due to his service-connected PTSD beginning in 2004.  The vocational expert noted that the combination of symptoms the Veteran experienced resulted in an inability to attend basic work functions and resulted in him being unable to maintain a substantially gainful occupation from 2004 to present.

In light of the foregoing, the AOJ should refer the case to the VA Director of Compensation Services for an extraschedular consideration for TDIU. 

Manlincon Issue

In a rating decision dated in November 2017, the RO continued a 50 percent evaluation for PTSD.  That same month, the Veteran filed a notice of disagreement with respect to the denial of entitlement to an increased rating for PTSD.  The Veteran has not been issued a Statement of the Case regarding this issue.  Therefore, a remand is necessary for the issuance of a Statement of the Case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).


Accordingly, the case is REMANDED for the following action:

1.   After completing any development deemed necessary, the AOJ should refer the case to the VA Director of Compensation Services for an extraschedular consideration, that threshold determination must be supported with a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue in accordance with 38 C.F.R. § 4.16(b).

2.  A Statement of the Case should be issued for the claim of entitlement to an increased rating in excess of 50 percent for PTSD.  The Veteran is advised that the Board will only exercise appellate jurisdiction over his claim if he perfects a timely appeal.

3.  Then, readjudicate the Veteran's claim for entitlement to TDIU.  If the benefit sought remains denied, a supplemental statement of the case should be provided to the Veteran and his representative after according the requisite time to respond.  The matter should then be returned to the Board for appropriate appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




